DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  all of the luggage in claim 2, the plurality of rods in ladder pattern in claim 5, hooks in claim 6, the unmovable and unslidable clips in claims 8-9, the attaching of the hanging element permanently in claim 13, the direct attachment to the flexible sheet in claim 14,

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 13, it is unclear how the disclosed hanging element being attaching permanently inside a luggage.  Please disclose attachment structure of how structures that enable this permanent attachment.
 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The claimed property of the sheet “partially rigid, flexible, non-collapsible sheet to hold the at least a single” is confusing.  the disclosure and claim 2 recites the material of the claimed material to be plastic, polymer, metal, fabric, rubber, cardboard comprises at least the material of fabric (and possible plastic and polymer and rubber) to be a material of non-rigid and collapsible, and therefore these material contradicts claim 1.
The term “designed” renders the claim indefinite.  It is unclear 
Claims 2-12 are indefinite: a) The claim lacks claimed subject matter (“wherein” is not a claimed subject matter), b)If the claim is a dependent claim, the claim must recites the claim to which it depends upon, c) Applicant should read the guidelines MPEP section 608.01(i)- 608.01(k), and c) Applicant is to look at the claim in the patented references cited in this office action, e.g. Batres US9185956,  to show how the claims are written.  
	The recitation “such as” (cl. 3, 6, 7) render the claim indefinite.  It is unclear whether the limitations following the recitation is positively recited.
	Regarding claim 5, it is unclear how a single or plurality of rod arranged in in a ladder pattern.  See drawing objection.
	Regarding claim 6, “rod, wire or bar claimed in Claims 3”, “rigid flexible sheet claimed in Claims 2”, “such as clips, clamps or hooks claimed in Claims 6”, etc. are indefinite.   There is no need to have “in claims xx” if applicant has the proper dependency.   Also note the recitation of plurality of claims.  There is only one claim 3.  
	Regarding claims 7-8, and 10, the recitation “or, in an alternate embodiment”, and “or remain fixed on the said rod, bar or wire and incapable of turning in an alternate embodiment”, and “in an alternate embodiment” render the claim indefinite.  It is unclear what limitation(s) comprises this “alternative embodiment”.  This is an omnibus claim.
	“the entire assembly” has no antecedent basis.   


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinoff (20070261975).  Rabinoff teaches a device with a sheet that can be used inside a luggage as claimed and a rod secured along its edge at 15/310 (fig. 1A, 2, 8, 12, 14C).
	Regarding claim 6, note the clips 70 attached to the rod (fig. 3C).
Regarding claim 7-8, note that the clips in Rabinoff would meet one of the claimed alternatives.
	Regarding claim 9, note the flaps in fig. 18.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinoff in view of Kronauer et al. (5546640) or Smith (1991987).  In the alternative, Kronauer or Smith teaches that it is known in the art to provide clamp that are rotatable and slidable.  It would have been obvious to one of ordinary skill in the art to provide movable/slidable clips as taught by Kronauer or Smith to provide an alternative attachment and/or to allow to hold additional contents and/or to allow more added security.

Claim 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillingham (4593812).  Dillingham teaches a device with a flexible sheet, a bar, a hook, and holding device of hooks 24, flaps or straps at 64/66.
Claim 1-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (5246103) or Herwood (4580667).  Hicks teaches a device with a flexible sheet, a bar 28, a hook 18, and holding device of hooks 82, flaps or straps at 64/66. Herwood teaches a device with a flexible sheet, a bar 60, a hook 30, and holding device of hooks 28, flap (the other sheets on the two longiduginal sides).

Claims 1-5, and 11-14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (5209344) or Donovan (2974780).  Smith or Donovan, each teaches a device with a flexible sheet, a bar, a hook as claimed.
Claims 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith or Donovan rejections, as set forth above, and further in view of Kronauer et al. (5546640) or Smith (1991987).  In the alternative, Kronauer or Smith teaches that it is known in the art to provide clamp that are rotatable and slidable.  It would have been obvious to one of ordinary skill in the art to provide movable/slidable clips as taught by Kronauer or Smith to provide an alternative attachment and/or to allow to hold additional contents and/or to allow more added security.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith or Donovan rejections, as set forth above, and further in view of Rabinoff. Rabinoff teaches that it is known in the art to provide straps, as set forth above.  It would have been obvious to one of ordinary skill in the art to provide straps as taught by Rabinoff to provide added security.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith or Donovan rejections, as set forth above, and further in view of Baitres (9185956).  Baitres teaches that it is known in the art to provide flaps 186/200. It would have been obvious to one of ordinary skill in the art to provide flaps as taught by Baitres to provide added protection and/or security.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733